United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3802
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Dobie Lee Brown,                        *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 10, 2010
                                 Filed: March 15, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       After Dobie Brown pleaded guilty to aiding and abetting the possession with
intent to distribute of 50 grams or more of a mixture or substance containing cocaine
base, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, the district court1
sentenced him to 151 months in prison and 5 years of supervised release. On appeal,
Brown’s counsel has moved to withdraw, filing a brief under Anders v. California,
386 U.S. 738 (1967), and Brown has filed a pro se supplemental brief. Having
carefully reviewed the record and the submissions on appeal, we affirm.

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
       We address seriatim the arguments raised in the Anders and pro se briefs: (1)
any issue as to Brown’s competency to plead guilty is not properly raised for the first
time in this direct criminal appeal, see United States v. Murphy, 899 F.2d 714, 716
(8th Cir. 1990); (2) Brown was represented by counsel throughout these proceedings,
and any issue regarding ineffective assistance is not properly before us, see United
States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006); (3) Brown
exercised his right of allocution; and (4) his sentence, which falls within the advisory
Guidelines range, is not unreasonable, see United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for review. Accordingly, the judgment is affirmed, and we
grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-